Case 1:19-cv-00362-WES-PAS Document 38 Filed 03/25/21 Page 1 of 2 PageID #: 492




                      UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF RHODE ISLAND


  U.S. EQUAL EMPLOYMENT
  OPPORTUNITY COMMISSION,
         Plaintiff,
                                                           C.A. No.: 1:19-cv-00362-WES-PAS
                       v.

  CITIZENS BANK, N.A.,
        Defendant.


              JOINT STIPULATION TO EXTEND DISCOVERY SCHEDULE
        Plaintiff U.S. Equal Employment Opportunity Commission and Defendant Citizens Bank,

 N.A., through their undersigned counsel, hereby jointly stipulate and agree that the following

 scheduling order may be entered subject to the Court’s approval:

                   Fact Discovery shall be completed by April 12, 2021;

                   Plaintiff’s expert disclosures shall be served by May 14, 2021;

                   Defendant’s expert disclosures shall be served by June 14, 2021;

                   Expert Discovery shall be completed by July 14, 2021;

                   Dispositive Motions due by August 16, 2021;

                   Pretrial memoranda due 30 days after decision on any dispositive

                    motions or, if no motions are filed, by August 30, 2021.
Case 1:19-cv-00362-WES-PAS Document 38 Filed 03/25/21 Page 2 of 2 PageID #: 493




         Respectfully submitted



         Plaintiff,                                             Defendant,
         EQUAL EMPLOYMENT OPPORTUNITY                           CITIZENS BANK, N.A.,
         COMMISSION,                                            By its attorneys,
         By its attorneys,
                                                                /s/ Geoffrey W. Millsom
         /s/ Sara Smolik                                        Geoffrey W. Millsom (#6483)
         Sara Smolik                                            Brenna Anatone Force (#8555)
                                                                Daniel J. Procaccini (#8552)
         EQUAL EMPLOYMENT OPPORTUNITY COMMISSION                ADLER POLLOCK & SHEEHAN P.C.
         Boston Area Office                                     1 Citizens Plaza, 8th Floor
         John F. Kennedy Federal Building, Room 475             Providence, RI 02903
         Boston, MA 02203-0506                                  Tel: (401) 274-7200
         (617) 565-3207                                         Fax: (401) 351-4607
         sara.smolik@eeoc.gov                                   gmillsom@apslaw.com
                                                                bforce@apslaw.com
                                                                dprocaccini@apslaw.com
                                                                Dated: March 25, 2021
         Liane T. Rice
         EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
         New York District Office
         33 Whitehall Street, 5th Floor
         New York, NY 10004-2112
         (929) 506-5278 (telephone)
         (212) 336-3623 (fax)
         liane.rice@eeoc.gov
         Dated: March 25, 2021

                                  CERTIFICATE OF SERVICE

         I hereby certify that I filed the within Motion through the ECF system on the 25th of
 March, 2021, and that notice will be sent electronically to the counsel who are registered
 participants identified on the Mailing Information for Case No. 1:19-cv-00362-WES-PAS.

                                              /s/ Geoffrey W. Millsom




 1069089.v1
